Citation Nr: 1014251	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-19 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of fracture of the left lower humerus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1943 to April 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied entitlement to the 
benefit currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Columbia, South Carolina 
in July 2009 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.

This appeal was subject to a prior remand by the Board in 
October 2009 to ensure compliance with due process 
requirements.  Unfortunately, the evidentiary record has not 
been adequately developed in compliance with the prior Board 
remand instructions and must now be returned for the 
necessary development to be conducted.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that further evidentiary 
development is required before the issue of entitlement to an 
increased rating for the Veteran's service-connected 
residuals of a left humerus fracture is ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.

Initially, the Board must note that a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  As such, the Veteran must be afforded 
the examination requested in the prior October 2009 remand, 
to include the specific determinations requested.  In 
particular, the Board's remand instructions requested the 
degree upon which the Veteran experiences pain during range 
of motion testing.  This information was not provided in the 
post-remand examination conducted in December 2009.  

Furthermore, in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the Court held that a claim for total disability based upon 
unemployability of the individual (TDIU) is part of an 
increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Id.  In 
this case, the Board finds that a claim for TDIU has been 
expressly raised by the Veteran.  See Veteran's Application 
For Increased Compensation Based on Unemployability, May 
2009.  Therefore, the Board finds that further consideration 
of TDIU is warranted at this time, and a medical opinion is 
required to determine whether the Veteran is unemployable due 
to his service-connected disabilities alone.

The Board also finds that the medical evidence of record 
discusses a number of distinct and separate symptoms 
regarding the Veteran's left upper extremity.  If any of 
these symptoms are medically determined to be residuals of 
the service-connected left arm fracture (already determined 
to include traumatic arthritis of the elbow, limitation of 
motion, and shortening of the extremity) the additional 
symptomatology must be considered in a decision on the merits 
of an increased rating for the Veteran's service-connected 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991) (finding that a Veteran's entire medical history must 
be borne in mind, with consideration given to any/all VA 
regulations that are made potentially applicable through the 
assertions and issues raised in the record);  see also 
Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that 
additional rating is allowed for related symptomatology that 
is distinct and separate).  Therefore, in this case, the 
Veteran should also be afforded an examination to assess his 
various neurological, muscular, and scar complaints, in 
addition to his orthopedic complaints, in compliance with the 
prior Board remand instruction to set forth "all current 
complaints, findings and diagnoses" pertinent to the left 
upper extremity and determine which, if any, are residuals of 
the in-service left humerus fracture.  

Finally, the Board notes that the most recent VA treatment 
records that have been associated with the claims file are 
dated in September 2009.  All relevant VA treatment records 
created since that time should be obtained and associated 
with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file any outstanding VA 
treatment records for this Veteran from 
September 2009 forward.

2.  Schedule the Veteran for a VA 
examination, or examinations as 
necessary, to determine the nature and 
severity of the service-connected 
residuals of left humerus fracture, to 
include assessment of all relevant 
musculoskeletal, neurological, and scar 
complaints pertinent to the left upper 
extremity.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner for 
review.  All necessary studies and 
tests must be conducted.  

Attention is particularly invited to 
the service treatment records 
describing a simple, complete, spiral 
oblique supracondylar fracture of the 
left humerus occurring in a September 
1945 jeep accident, as well as the May 
2002 and June 2004 private medical 
evidence, and VA medical records 
detailing various left upper extremity 
complaints described by the Veteran.  

The examiner is then requested to:
(a)  Identify all currently diagnosed 
muscular, orthopedic, and/or neurological 
residuals of the Veteran's left humerus 
fracture;
(b)  Determine and state whether there is 
any scaring of the left upper extremity 
resulting from the humerus fracture 
itself, or any subsequent surgical 
repair;
(c)  For each type of currently diagnosed 
residual identified (e.g., bones, 
muscles, nerves, hand/fingers, scars, 
etc.) describe the severity thereof in 
consideration of the elements described 
by the appropriate disability examination 
worksheet for that type of disability; 
(d)  Paricularly describe range of motion 
testing of the left upper extremity, 
specifically noting the degree upon which 
the Veteran experiences pain;
(e)  Opine as to whether the Veteran's 
service-connected disabilities alone are 
of sufficient severity to produce 
unemployability.  

3.  Thereafter, readjudicate the issue on 
appeal, to include TDIU.  If the 
determination remains unfavorable to the 
Veteran, he and his representative must 
be furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since the 
last Statement of the Case.  The Veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination(s) requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


